Citation Nr: 1210036	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  99-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied entitlement to TDIU.

This matter has a lengthy procedural history, beginning with the November 1999 rating decision.  It was initially developed in tandem with a claim for entitlement to an increased initial disability rating for asbestos-related lung disease, and has been the subject of three Remand Orders of the United States Court of Appeals for Veterans Claims (Court) and multiple Board remands.  Most recently, the claim was remanded by Board in August 2011 to allow for the development of additional evidence identified by the parties in a February 2011 Joint Motion for Remand (JMR).  The appeal is again before the Board for further appellate consideration. 
  

FINDINGS OF FACT

1.  The Veteran's only service-connected disability, asbestos-related pleural plaque disease, is rated as 60 percent disabling.  

2.  The Veteran's service connected asbestos-related pleural plaque disease precludes him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for an award of a TDIU due to asbestos-related pleural plaque disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that a grant of TDIU is warranted as he is unemployable due to service-connected asbestos-related pleural plaque disease.  Although the record contains medical evidence indicating that the Veteran is capable of performing sedentary and light manual labor types of employment, the Veteran contends that his lack of a high school education and his past work experiences do not qualify him for this type of employment. 

VA will grant a TDIU when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for only one disability, asbestos-related pleural plaque disease, which is evaluated as 60 percent disabling from December 2, 1998.  He therefore meets the minimum schedular criteria for a grant of TDIU.  See 38 C.F.R. § 4.16(a) (if there is only one service-connected disability, it must be rated at 60 percent or more).  

The record establishes that the Veteran was last employed by Goodman Forest from 1984 to 1997 as a diesel mechanic foreman.  The Veteran's other past jobs include work as a diesel mechanic and machine operator at the United States Post Office.  
His VA Form 21-8940 indicates that he completed two years of high school and has some training in heavy machinery repair and diesel mechanics.  

After review of the evidence of record, the Board finds that the Veteran is unemployable due to his service-connected pulmonary disability as he is precluded from performing gainful employment for which his education and occupational experience would otherwise qualify him.  

The Veteran has consistently reported that he retired from his position as a diesel mechanic foreman in 1997 due to symptoms including shortness of breath and left-sided chest pain associated with his service-connected disability.  There is some disagreement within the record as to whether the Veteran's complaints of chest pain are a manifestation of his asbestos-related pleural plaque disease, but cardiac testing (including an echocardiogram and stress test) completed at the San Antonio VA Medical Center (VAMC) in March 2008 were negative for any heart abnormalities to account for the Veteran's chest pain.  In any event, VA pulmonary examinations and pulmonary function tests (PFTs) performed throughout the claims period establish that the Veteran experiences moderate restrictive lung disease due to his in-service asbestos exposure.  

The VA physicians who examined the Veteran throughout the claims period have almost universally found that he is capable of performing sedentary employment.  Similarly, an August 2011 Social Work and Industrial Survey and November 2011 addendum report found that the Veteran had no restrictions on his ability to perform employment that was characterized as sedentary or light manual labor.  However, the Board notes that none of the VA examiners, including the physician who conducted the 2011 Industrial Survey, appear to have taken the Veteran's education and past work history into account when rendering their opinions.  The Board Veteran does not have a high school degree, and only finished two years of high school before enlisting in the military in 1957.  Furthermore, the Veteran's past employment is limited to the field of heavy manual labor as he has worked as a machine operator and mechanic.  His employment training is similarly limited.   Although the VA examiner who conducted the 2011 Industrial Survey found that  "[the Veteran's] education and skills make him employable," the examiner did not specify which of the Veteran's skills qualified him for work in a sedentary or light labor environment.  The Board finds this omission particularly troubling in light of the Veteran's educational and past work history.  

The Board finds that the evidence of record establishes that the Veteran's service-connected pleural plaque disease has rendered him unemployable.  In reaching this conclusion, the Board has considered the Veteran's educational and industrial background which is limited to a tenth grade education and past work experience performing physical labor as a mechanic and machine operator.  Therefore, the Board finds that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disability and should be rated as totally disabled.  

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to TDIU is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


